[J-59-2016] [MO: Todd, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN RE: ADOPTION OF: M.R.D. AND               :   No. 26 MAP 2016
T.M.D., MINOR CHILDREN                       :
                                             :   Appeal from the Order of the Superior
                                             :   Court dated December 8, 2015 at No.
APPEAL OF: M.C., NATURAL FATHER              :   1728 MDA 2013, affirming the Order of
                                             :   the Court of Common Pleas of
                                             :   Lycoming County, Orphans’ Court
                                             :   Division, dated August 19, 2013 at No.
                                             :   6365
                                             :
                                                 ARGUED: May 10, 2016


                                CONCURRING OPINION


JUSTICE TODD                                                 Decided: August 29, 2016
       The Majority Opinion, which I authored, holds that Grandfather may not, as a

matter of law, adopt and co-parent his grandchildren with his daughter, as a prerequisite

to the termination of Father’s parental rights.       Our decision is dictated by the

Pennsylvania Adoption Act and, in particular, by the statutory requirement that, in order

to terminate the other parent’s parental rights, a petitioning parent must demonstrate

that an adoption of his or her child is contemplated and relinquish his or her parental

rights, unless the petitioning parent has a spouse or partner willing to adopt. I write

separately, unconstrained by majority authorship, to express my views regarding the

current formulation of this requirement.1



1
 As members of this Court have previously noted, special concurrences are “somewhat
unusual, but not without precedent.” Commonwealth v. King, 57 A.3d 607, 633 n.1 (Pa.
2012) (Saylor, J., specially concurring) (collecting cases).
       It is clear that the relinquishment requirement for termination was designed to

promote two-parent families. However, in the nearly 35 years since this requirement

was enacted, the concept of family has evolved — and continues to evolve — in today’s

society, and there are situations where, in my view, it is unfair to require a single parent

to have a spouse or partner as a prerequisite to seeking the termination of the rights of

the child’s other legal, but absent, parent. Indeed, there are many families comprised of

only a parent and a child where the single parent is fully capable of raising and

providing for his or her child, and where the absent parent provides no benefit to — or

worse, is a dark cloud over — the child.         While, of course, I am mindful of the

legislature’s policymaking role in this area, given that today’s families are not

necessarily the traditional nuclear families that were envisioned at the time our adoption

laws were initially drafted, I urge the legislature, with continued focus on the best

interests of our Commonwealth’s children, to revisit the adoption and relinquishment

requirements for termination of parental rights under the Act.




                              [J-59-2016] [MO: Todd, J.] - 2